Citation Nr: 9928511	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-18 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim of entitlement to service connection 
for a right foot disorder.

2.  Entitlement to an increased rating for postoperative 
residuals, right inguinal hernia, currently rated as 10 
percent disabling.

3.  Entitlement to an increased rating for spondylolisthesis 
of the L5with spondylolysis currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1980.

The issues currently on appeal arise before the Board of 
Veterans' Appeals (Board) from an August 1998 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Atlanta, Georgia. 

The issues concerning whether new and material evidence has 
been submitted in order to reopen a claim of entitlement to 
service connection for a right foot disorder and entitlement 
to an increased rating for spondylolisthesis of the L5with 
spondylolysis will be addressed in the REMAND section of this 
decision.  


FINDING OF FACT

The veteran's service-connected right inguinal hernia repair 
residuals is manifested by complaints of chronic pain, with 
no recurrence of the hernia since 1995.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
inguinal hernia residuals have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
7338 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim for an 
increased rating for his service-connected right hernia 
residuals is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991).  Murphy, 
supra.  Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), the 
Board is obligated to assist the veteran in the development 
of well-grounded claims.  Upon a review of the record, the 
Board finds that all of the evidence necessary for 
adjudication of his claim has been obtained.  In particular, 
all relevant treatment records have either been obtained or 
sought, and the veteran was afforded VA examinations to 
assess his hernia residuals.  A claim that a disorder has 
become more severe is well grounded where the disorder was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Therefore, the duty to assist the veteran, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. § 4.10 (1998).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

The veteran in his substantive appeal asserts that the 
residuals of his service-connected right inguinal hernia give 
him problems all the time.  He added that he has had four 
hernia surgeries.  

Service connection for residuals of right inguinal hernia 
repair was established by means of a January 1994 rating 
decision.  At that time a 10 percent rating evaluation was 
assigned, and has remained in effect since that time.  

The 10 percent rating criteria currently assigned concerning 
the veteran's right hernia residuals is set forth in VA's 
Schedule of Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule), 38 C.F.R. Part 4, Diagnostic Code 7338.  

Diagnostic Code 7338 provides that a 10 percent evaluation is 
warranted for a recurrent postoperative inguinal hernia which 
is readily reducible and well supported by a truss or belt.  
A 30 percent evaluation is appropriate for a small recurrent 
postoperative hernia or an unoperated irremediable hernia, 
which is not well supported by a truss or is not readily 
reducible.  A 60 percent evaluation is appropriate for a 
large postoperative recurrent hernia which is considered 
inoperable, which is not well supported under ordinary 
conditions, and which is not readily reducible.  38 C.F.R. § 
4.114, Diagnostic Code 7338 (1998).

The veteran, as shown on a VA Form 21-4138, Statement in 
Support of Claim, dated in October 1995, stated that he had 
been treated for his inquinal hernia condition since his last 
examination and that his condition had become more painful 
and intolerable.  He added that he had been treated on an 
out-patient basis at VA Medical Centers (VAMC) located in 
Dublin and Augusta, Georgia within the past 12 months.  

A RO Development Worksheet, dated in November 1995, shows 
that a search for records from the above-mentioned VA medical 
facilities, from January 1, 1994, to the present, showed that 
no inpatient or outpatient records were on file at the 
Augusta, Georgia VAMC or Dublin, Georgia VAMC. 

Medical records from Wayne Memorial Hospital, dated in August 
1995, show that the veteran underwent mesh repair for 
multiple recurrent right inguinal hernia and left inguinal 
hernia.  The diagnosis was multiple recurrent right inguinal 
hernia.  He received follow-up treatment subsequently in 
August and September 1995.  In September 1995 it was stated 
the repairs felt intact.

A VA examination was conducted in June 1998.  At that time, 
the veteran reported having had right inguinal surgery in 
1975, 1979, and 1989.  He denied the recurrence of the 
hernia.  He reported pain in the surgical area while sitting 
on a tractor while working.  He added that after working on 
the tractor for a while he must stop and get off the tractor 
as the pain becomes severe.  

An examination showed direct tenderness to be present over 
the bilateral inguinal area, more on the right.  No hernia 
was noted.  The diagnosis was status post bilateral inguinal 
hernia surgery with no recurrence with probably neuralgic 
pain in the inguinal area.  

The veteran's statements describing his symptoms associated 
with his right hernia residuals are considered to be 
competent evidence.  Espiritu, supra.  However, these 
statements must be viewed in conjunction with the objective 
medical evidence.  

In this regard the recent VA examination showed that the 
veteran denied recurrence of the hernia, though he did claim 
to experience associated pain on occasion.  In addition, 
while the findings showed direct tenderness over the right 
inguinal area, no hernia was noted at the time of the 
examination. 

As a recurrence of the service-connected right inguinal 
hernia has not been demonstrated, the schedular requirements 
for a 30 percent rating (a small postoperative recurrent, or 
unoperated irremediable, not well supported by truss, or not 
readily reducible) have not been shown.  See Diagnostic Code 
7338.  

Accordingly, it is the Board's judgment that a rating in 
excess of 10 percent is not warranted.  The Board does not 
find that any of the other applicable provisions of Chapters 
3 and 4, 38 C.F.R. (1998) provide a basis for granting an 
increased rating for the right inguinal hernia residuals 
currently at issue.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

The evidence does not reflect that the degree of impairment 
more nearly approximates the criteria for the next higher 
evaluation pursuant to 38 C.F.R. § 4.7 (1998).  Additionally, 
the evidence is not in equipoise as to warrant consideration 
of the benefit of the doubt rule.  38 C.F.R. § 4.3 (1998).


ORDER

Entitlement to an increased rating in excess of 10 percent 
for right inguinal hernia residuals is denied.


REMAND

A review of the August 1998 rating decision and the October 
1998 statement of the case shows that the RO denied service 
connection for a right foot disorder based on a de novo 
review of the evidence.  The RO determined that the claim was 
not well grounded.  The RO had previously denied service 
connection for right foot pain in January 1994.  The 
appellant was notified of that decision and of his appellate 
rights.  He did not appeal that decision.  Accordingly the 
January 1994 decision is final.  38 U.S.C.A. § 7105 (West 
1991).  Therefore, the issue before the Board is whether new 
and material evidence has been submitted to reopen a claim of 
service connection for a right foot disability.  The RO has 
not adjudicated this aspect of the appellant's claim.
In Elkins v. West, 12 Vet.App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
making a determination as to whether new and material 
evidence has been submitted to reopen a previously denied 
final decision, a three-step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, then the Secretary must determine whether, the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991).  If the claim is well grounded, the merits of the 
claim will be evaluated after the duty to assist under 
38 U.S.C.A. § 5107 (West 1991) has been fulfilled.

The Board finds that the veteran's claim for an increased 
rating for his service-connected low back disability, 
currently rated as 10 percent disabling, is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, he has presented a claim that is plausible.  See also 
Proscelle, supra.

In DeLuca v. Brown, 8 Vet.App. 202, 205 (1995), the Court 
held that it is improper to assign a particular disability 
rating where the examination merely recorded the veteran's 
range of motion at the time without considering his 
functional loss on use due to flare-ups. See also Schafrath 
v. Derwinski, 1 Vet.App. 589, 592-93 (1991). In addition, the 
Court stated that 38 C.F.R. § 4.45 (1998) applies to 
evaluating injuries of the joints and that an examination 
should consider the degree of additional range-of-motion loss 
due to pain, weakened movement, excess fatigability and 
incoordination.  DeLuca, 8 Vet.App. at 207.

In this regard, the RO has assigned a 10 percent rating for 
the veteran's service-connected spondylolisthesis of the L5 
with spondylolysis under Diagnostic Code 5295 of the 
Schedule.  See 38 C.F.R. § 4.71a (1998).  Diagnostic Code 
5295 provides for the evaluation of lumbosacral strain.  The 
veteran's service connected spondylolisthesis of the L5 with 
spondylolysis may also be rated under limitation of motion of 
the lumbar spine.  After review the recent VA examination 
report, dated in June 1998, the Board is of the opinion that 
a more detailed examination is needed in order to comply with 
the Deluca case.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
current treatment for his low back 
disability.  The RO should inform the 
appellant of the evidence required to 
reopen his claim for service connection 
for a right foot disorder.  The RO should 
also notify the veteran that he may 
submit additional evidence and argument 
in support of his claim.  

2.  A VA examination should be conducted 
by an orthopedist for the purpose of 
ascertaining the current severity of the 
service-connected spondylolisthesis of 
the L5with spondylolysis.  The claims 
file and a copy of this Remand should be 
made available to the examiner prior to 
the examination.  All testing deemed 
necessary should be performed.  The 
examiner is requested to obtain a 
detailed occupational history.  The 
examination should include range of 
motion studies and the examiner is 
requested to include the degrees, which 
constitute normal range of motion of the 
lumbosacral spine.  The examiner should 
indicate any involvement of joint 
structure, muscles and nerves, and 
comment on the presence or absence of 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, changes in condition of the skin 
indicative of disuse, and the functional 
loss resulting from any such 
manifestations.  The examiner should also 
provide an opinion as to the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbation of 
symptoms.  The examiner should also be 
asked to comment on the degree of 
functional impairment caused by the 
veteran's low back problems as it relates 
to the veteran's ordinary activities, 
including employment.

3.  Following completion of the above, 
the RO should review the record and 
ensure that all of the development 
requested has been conducted and 
completed in full in compliance with the 
remand orders.

4.  Thereafter, the RO should readjudicate 
the issue of entitlement to an increased 
rating for spondylolisthesis with 
spondylolysis L5 in appellate status, to 
include consideration of DeLuca, supra.  
The RO should adjudicate the issue of 
whether new and material evidence has been 
submitted to reopen a claim of service 
connection for a right foot disorder.

If the decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case, which includes the pertinent rating 
criteria, and the law and regulations governing finality of a 
decision by the RO.  They should be furnished an opportunity 
to respond.  The case should thereafter be returned to the 
Board for further review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals







